Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00602-CR

                             Eddy Lee KIRKSEY,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

         From the 25th Judicial District Court, Guadalupe County, Texas
                         Trial Court No. 17-1434-CR-C
                    Honorable William Old, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 3, 2018.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice